DETAILED ACTION
This Office Action is in response to the Amendment filed on 5 May 2022.
Claims 16, 18-19, 21, 23-26, 28-29, 31-40 are presented for examination.
Claims 16, 18, 23, 25, 29 and 32 are amended.
Claims 1-15, 17, 20, 22, 27 and 30 are canceled.
Claims 35-40 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 5 May 2022, with respect to the 35 USC § 103 Rejection of Claims 16-19 have been fully considered and are persuasive.  The 35 USC § 103 Rejection of Claims 16-19 has been withdrawn. 

Allowable Subject Matter
Claims 16, 18-19, 21, 23-26, 28-29, 31-40 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chaudhuri et al (US 2015/0334612 A1) discloses Small Cell Channel Selection.  Specifically, see Figure 3 and paragraphs 47-50 and 73.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385. The examiner can normally be reached M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.M/Examiner, Art Unit 2469                                                                                                                                                                                                        
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469